Title: To George Washington from James Hill, 1 February 1787
From: Hill, James
To: Washington, George

 

Sir
1st Febry 1787

Inclosed is my Accot which I hope will meet with your approbation. in Answer to your Letter handed me by Major Washington, I do not remember anything respectg the charge of the £100 by Mr Newton paid to me the 12th Sepr 1776. if it was I judge I must have paid it to Col. F. Lewis, this I suppose may be seen by applyg to that Gentlemans Books. I have been so long out of possession of the Books & the length of time it happened, that every thing I knew of it has slipt my Memory.
The Accots of Mrs Dandridge & Mr Frazer I will send ⟨by⟩ the next post. excuse my short Epistle as the post is ⟨mutilated⟩ waiting. I am with due respect Sir Your Mo. Obdt Serv.

James Hill

